                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO


In re:
           Debtor(s):                                 Judge: ALAN M. KOSCHIK
           FirstEnergy Solutions Corp.
                                                      Bankruptcy Case: 18−50757−amk
           Plaintiff(s):
           FirstEnergy Solutions Corp.                Adv.Proc.No: 18−05100−amk

               −vs−

           Defendant(s):
           Bluestone Energy Sales Corp.


                         SUMMONS AND NOTICE OF PRE−TRIAL CONFERENCE


To the above−named defendant(s):
   You are summoned and required to serve upon Kate M. Bradley, plaintiff's attorney, whose address is 388 South
Main Street, Suite 500, Akron, OH 44311−4407 330−535−5711, either a motion or an answer to the attached
complaint that is now served upon you. If you elect to respond first by motion, Bankruptcy Rule 7012 governs the
time within which your answer must be served. Otherwise, you are required to serve your answer upon plaintiff's
attorney by January 14, 2019, except that the United States or an office or agency thereof shall serve an answer to
the complaint within 35 days after the date of issuance of summons.

   [If this summons and complaint are served in a foreign country] Service of your answer must be made by the
following date prescribed by the court:

   The motion or answer served by you must be filed with this court either before service or within a reasonable time
after service. IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS SUMMONS, JUDGMENT BY
DEFAULT WILL BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED BY THE COMPLAINT.

  YOU ARE HEREBY NOTIFIED THAT A PRE−TRIAL CONFERENCE WITH RESPECT TO THIS
COMPLAINT HAS BEEN SET AT THE FOLLOWING TIME AND PLACE: January 30, 2019 at 02:15 PM , US
Bankruptcy Court, 2 S. Main St, 260 John F. Seiberling Federal Building, Akron, OH 44308−1810


                                                                  Teresa D. Underwood
                                                                Clerk of Bankruptcy Court

                                                           By: /s/ Marie Randolph,
                                                                Deputy Clerk, US Bankruptcy Court




                                                           Date: December 14, 2018 Form ohnb310
Date of issuance:December 14, 2018




         18-05100-amk     Doc 4
                              2      FILED 12/14/18        ENTERED 12/14/18 17:10:52
                                                                            08:30:39             Page 1 of 2
18-05100-amk   Doc 4   FILED 12/14/18   ENTERED 12/14/18 17:10:52   Page 2 of 2
